Citation Nr: 1027297	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-41 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cluster headaches, to 
include as secondary to the Veteran's service-connected seizure 
disorder.

2.  Entitlement to an increased disability rating for a seizure 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
in March 2004 and July 2005.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  In a February 
2008 decision, the Board remanded these matters for further 
development.

The issues of entitlement to service connection for neck 
burns, as secondary to the Veteran's service-connected 
seizure disorder, and service connection for the residuals 
of a broken ankle have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headache disorder is causally related to active 
service.

2.  The Veteran's seizure disorder has been manifested by 
epilepsy averaging at least 1 major seizure in 3 months over the 
last year, but not by epilepsy averaging at least 1 major seizure 
per month over the last year.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a headache disorder are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2009).

2.  The criteria for an 80 percent disability rating, but no 
higher, for a seizure disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 
8910 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In light of the Board's favorable determination with respect to 
the headache claim, no further discussion of VCAA compliance is 
needed at this time.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the March 2004 rating decision, he was 
provided notice of the VCAA in November 2003.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate a claim for an increased rating, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, pertaining 
to the downstream effective date element of his claim, with 
subsequent readjudication in a December 2006 supplemental 
statement of the case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

In the February 2008 remand, the Board, in part, requested that 
the RO afford the Veteran for a VA examination to determine the 
symptoms and severity of his seizure disorder.  The RO afforded 
the Veteran a VA examination in January 2009 and the report of 
that examination adequately addresses the questions posed by the 
Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the increased rating claim on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records, VA examination reports, and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  That regulation permits service connection not only 
for disability caused by service-connected disability, but also 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed.Cir.2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has a headache disorder due to his 
service-connected seizure disorder.  The record also reflects 
that he was treated for headaches during service, thus raising 
the question of entitlement to service connection for a headache 
disorder on a direct service incurrence basis.

Initially, the Board finds that the Veteran's headache disorder 
was not caused or aggravated by his service-connected seizure 
disorder.  In this regard, a January 2004 VA examination report 
reflects the examiner's opinion that the Veteran's cluster 
headaches are not related to his seizure disorder because 
nonepileptic seizures are not one of the causes of cluster 
headaches or other type of headaches.  The Veteran has not 
presented any competent evidence to the contrary.

The Board will now consider the Veteran's headache disorder on a 
direct service incurrence basis.  

As noted above, the service treatment records reflect complaints 
of headaches.  On July 9, 1978, the Veteran was referred to the 
emergency room after being picked up for seizures.  He reported a 
history of epilepsy and that he suffered head trauma that morning 
with a prior headache.  It was noted that he had been drinking 
the prior evening.  The hospital emergency room note reflects 
that he had a seizure this afternoon and no complained of a 
headache and weakness.  He was alert, cooperative, and oriented 
with equally reactive pupils and a normal neurology evaluation.  
The impression was of a seizure disorder.  On July 10, 1978, he 
was brought in for a seizure.  He reported having bumped his head 
on a bunk yesterday and remembering nothing else.  He complained 
of a pounding headache.  On July 18, 1978, he complained of a 
headache and was assessed with a vascular headache.  Pain 
medication was prescribed.  On July 19, 1978, he again complained 
of a headache and was prescribed pain medication.  On July 24, 
1978, he complained of a global headache.  In November 1978, he 
was seen for a two-inch laceration on the top of his head after 
being hit with a wine bottle.  In April 1979, he complained of 
chronic headaches.  On a November 1979 report of medical history, 
he indicated having frequent or severe headaches.  In June 1980, 
he complained of waking up with a migraine headache.

The post-service medical records continue to show complaints of 
headaches.  Of note, a November 1995 VA treatment note reflects a 
history of headaches since 1978 after falling down the stairs 
while in service.

During his December 2007 Board hearing, the Veteran testified 
that his headaches began during service after being pushed down 
six flights of stairs.

In January 2009, the Veteran underwent a VA examination.  He 
reported an in-service history of having a seizure, falling down 
the stairs, and striking his head.  The examiner stated that the 
Veteran's headaches are more likely chronic migraine/combination 
headaches than cluster headaches.  The examiner then opined that 
it is at least as likely as not that the Veteran's headaches were 
caused by or a result of a fall down the stairs and hitting his 
head.  The examiner explained that the Veteran had been followed 
for headaches during service and head trauma may be a trigger for 
headaches.

Given the above, the Board observes that the Veteran's service 
treatment records show that he was treated for headaches on 
numerous occasions.  They further show that he suffered head 
trauma on two occasions, the first one on July 9, 1978, after 
which time he began complaining of his headaches.  Moreover, the 
VA examiner opined that the headaches were caused by in-service 
head trauma.  Although the record does not show that the Veteran 
suffered head trauma from being pushed down the stairs 
specifically, the record does show that he suffered some sort of 
head trauma, which the VA examiner noted may be a trigger for 
headaches.  Thus, the history of head trauma in service reported 
to the examiner remains accurate.  Accordingly, the Board finds 
that the VA examiner's opinion and rationale retain their 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's headache disorder is causally related to 
active service.  Thus, service connection for a headache disorder 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran filed a claim for an increased rating for his 
service-connected seizure disorder on October 16, 2003.

The Veteran's seizure disorder has been assigned a 20 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2009).  
Under this code, grand mal epilepsy is rated under the general 
rating formula for major seizures.  

Note (1) provides that a major seizure is characterized by the 
generalized tonic- clonic convulsion with unconsciousness.  Note 
(2) provides that a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).

The General Rating Formula for Major and Minor Epileptic Seizures 
provides that epilepsy with at least 1 major seizure in the last 
2 years, or at least 2 minor seizures in the last 6 months, is 
rated as 20 percent disabling.  Epilepsy with at least 1 major 
seizure in the last 6 months or 2 in the last year, or averaging 
at least 5 to 8 minor seizures weekly, is rated as 40 percent 
disabling.  Epilepsy averaging at least 1 major seizure in 4 
months over the last year, or 9-10 minor seizures per week, is 
rated as 60 percent disabling.  Epilepsy averaging at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly, is rated as 80 percent disabling.  
Epilepsy averaging at least 1 major seizure per month over the 
last year is rated as 100 percent disabling.

After review, the Board finds that an 80 percent disability 
rating is warranted for the Veteran's seizure disorder.

During a January 2004 VA examination, the Veteran reported having 
seizures once every one to two weeks, mostly happening during the 
night, with foaming at the mouth, gagging, and post-event 
confusion and tiredness.  The examiner does not indicate whether 
the Veteran was having major or minor seizures.

A May 2007 VA treatment note reflects that the Veteran was taking 
medication and has not had a seizure in quite some time.

The Veteran was hospitalized at a VA facility for four days in 
October 2007, at which time he and his wife described seizures 
occurring two to three times per week.  They reported occurred 
only while the Veteran was asleep.  The hospitalization report 
does not indicate the type of seizure involved or the frequency 
of each type.

A January 2009 VA examination report reflects that the Veteran 
has had approximately 10 general (major) seizures in the last 
year.  This is the best description of the frequency and type of 
the Veteran's seizures.

Given the above, the Board finds that the Veteran's seizure 
disorder has been manifested by epilepsy averaging at least 1 
major seizure in 3 months over the last year.  Thus, an 80 
percent disability rating is warranted.  As his disability has 
not been manifested by at least 1 major seizure per month over 
the last year, a 100 percent rating is not warranted at this 
time.

The Board has also considered other applicable rating criteria.  
However, after review, the Board finds that no other Diagnostic 
Code provides for a higher rating.  


ORDER

Service connection for a headache disorder is granted.

An 80 percent disability rating for a seizure disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

The Board finds that further RO action is needed prior to the 
Board's adjudication of the claim for a TDIU.

Given the above conclusion that service connection is warranted 
for a headache disorder, the RO must now assign an initial 
evaluation for the disability.  Moreover, given the conclusion 
that the Veteran is entitled to an 80 percent disability rating 
for his service-connected seizure disorder, he now meets the 
percentage standards for a TDIU under 38 C.F.R. § 4.16(a) (2009).  
Thus, the RO should readjudicate his claim for a TDIU based on 
the new circumstances in this case.

Accordingly, the case is REMANDED for the following action:

After assigning an initial disability rating 
for the Veteran's now service-connected 
headache disorder and taking into account the 
newly assigned 80 percent disability rating 
for his seizure disorder, the RO should 
readjudicate the claim for a TDIU.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


